DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuris (4,192,035).
Regarding Claim 1, Kuris teaches a brush (Ref. 10, Fig. 2, Col. 4, Line 28-30) comprising: 
a head (Ref. 14, Fig. 2, Col.4, Line 31-34) that includes a bristle (Ref. 38, Fig. 2, Col. 5, Line 42-44) extending in a first direction (Fig. 2, Col. 5, Line 42-44); and 
5a body (Ref. 15, Fig. 2, Col. 4, Line 31-34) that includes an actuator (Ref. 16, Fig. 2, Col. 4, Line 35-38) configured to expand and contract in a second direction (Ref. 25, Fig. 2, Col. 4, Line 42-44) intersecting the first direction, a connection member (Ref. 34, 85, 86 & 80, See shaded section Fig. 2 below, Col. 5 Line 24-28 & Col. 6 Line 42-49) configured to transmit a vibration (Col. 5 Line 24-28) of the actuator to the head, and a housing (Ref. 58&60, Fig. 2, Col. 5, Line 54-56) that accommodates the actuator (Fig. 2), 
wherein the connection member includes a leg (Ref. 85&86, Fig. 2) fixed (The broadest interpretation of “fixed” is interpreted as connected to) to the housing (Fig. 2), and 
the leg is integrally (the broadest interpretation of “integrally” can be defined as a sum of parts that constitutes a whole) formed as part of the connection member (The shaded area of Fig. 2 below shows the legs (85&86) as integrally formed as part of the connection member due to the connection with the connecting means (80)).

    PNG
    media_image1.png
    462
    481
    media_image1.png
    Greyscale


Regarding Claim 4, Kuris teaches the limitations of claim 1, as described above, and further teaches wherein the connection member includes a transmission portion (Ref. 34, Fig. 2, Col. 4, Line 45-48) configured to deform in accordance with expansion and contraction of the actuator (piezoelectric elements are known to expand and contract based upon electrical flow). 

Regarding Claim 5, Kuris teaches the limitations of claim 4, as described above, and further teaches wherein the transmission portion of the connection member faces the actuator (Fig. 2)

Regarding Claim 6, Kuris teaches the limitations of claim 5, as described above, and further teaches wherein the housing (Ref. 58&60, Fig. 2, Col. 5, Line 54-56) includes a pedestal (Ref. 106, Fig. 1, ) configured to fix a piezoelectric element (Ref. 16, Fig. 2, Col. 4, Line 35-38); and wherein the pedestal and the transmission portion press the piezoelectric element (Fig. 1).

Regarding Claim 8, Kuris teaches the limitations of claim 1, as described above, and further teaches wherein the head that includes the bristle is removable from the body (Ref. 20, Col. 2, Line 61-66, Col. 5, Line 55-63).

Regarding Claim 9, Kuris teaches the limitations of claim 1, as described above, and further teaches wherein the head 10is replaceable with respect to the body (Col. 2, Line 61-66, Col. 5, Line 55-63).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuris as applied to claims 1, 4-6, and 8-9 above, and further in view of Staar (5,165,131).
Regarding Claim 2, Kuris teaches the limitations of claim 1, as described above, but fails to teach a signal for driving the actuator includes a signal generated from a non-discrete signal.  Staar teaches a toothbrush that has a piezoelectric actuator with a removable head and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to have a vibrating toothbrush that can clean teeth while transferring audio signals through bone conduction.  Staar teaches wherein a signal for driving the actuator includes a signal (Fig. 6D, Col. 5, Line 32-36) generated from a non-discrete signal (Fig. 6D, Col. 5, Line 32-36, examiner interprets a non-discrete signal as an analog or digital audio signal in the instant application’s specifications (pg. 9, [0041])) .  Staar teaches a benefit thereof to reduce the tedium of brushing teeth.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the actuator, as taught by Kuris, to receive a signal for driving the actuator generated from a non-discrete signal, as taught by Staar, to reduce the tedium of brushing teeth.  

Regarding Claim 3, Kuris in view of Staar teaches the limitations of claim 2, as described above, and Staar further teaches wherein the non-discrete signal includes an audio signal (Col. 5, Line37-40).  

Regarding Claim 7, Kuris in view of Staar teaches the limitations of claim 3, as described above, and Staar further teaches wherein, when the actuator is being driven based on the audio signal, a bone conduction sound (Col. 5, Line 40-44) is generated upon the bristle coming into contact with a tooth of a user (Col. 5, Line 40-44).  Staar teaches the vibrations are transmitted through the jaw of the user to the auditory system of the user.   Therefore, one of ordinary skill in  the art would be able to conclude that the teachings of Staar are a method of bone conduction and that the teeth are integral parts of the jaw to transmit sound.

Response to Arguments
Applicant’s arguments in regards to the rejection of claim 6 under 35 U.S.C. 112(b), filed 07 June, 2022, have been fully considered and are withdrawn.  

Examiner acknowledges applicants filing of Terminal Disclaimer on 07 June, 2022.  Double patenting rejection on claims 1-9 have been withdrawn. 

Applicant's arguments filed 07 June, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment to claim 1 necessitated a new ground of rejection as set forth in the 102 rejection above.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bock (9,827,078), Bock (2016/0250457), Jacobson(2014/0065588), Filo (5,902,167), and Kuris (3,980,906) teach a toothbrush with vibrations, a head, and an actuator and can be considered analogous art because the structure is generally consistent with the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723